DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 limitation “prohibiting a hybrid automatically retransmission request (HARQ) for the first SL CSI report” is not understood. CSI report is sent with MAC-CE in MAC PDU and MAC PDU transmission is associated with HARQ 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chae Hyukjin et al US 20210105055, hereinafter Chae.
Regarding claim 1, Chae teaches, a method for a user equipment (UE), comprising: 
establishing, by the UE, a sidelink (SL) connection with a receiving UE in a wireless network (Chae: [221] teaches D2D communication establishment over a sidelink between UEs),
performing SL measurements on the sidelink to obtain an SL channel state information (CSI) information including channel quality indicator (CQI) and/or ranking indicator (RI) (Chae: [249] teaches CSI measurement of reference signals on the sidelink for sidelink CSI, [268] teaches sidelink CSI includes CQI and RI),
generating a first SL CSI report based on the SL CSI information using a MAC control element (CE), wherein the first CSI report is transmitted or retransmitted when a CSI trigger is detected; (Chae:  [284] “sidelink CSIs may be transmitted via a sidelink medium access control element (MAC CE)”, [272] teaches CSI report is generated and transmitted based on a received configuration comprising CSI-reporting triggering indication, and other CSI information such as CSI reference signals etc.). 
Chae does not expressly teach, cancelling a triggered first SL CSI report transmission when a latency bound associated to the triggered first SL CSI report exceeds a latency threshold.
However, in the same field of endeavor, Chae suggests, cancelling a triggered first SL CSI report transmission when a latency bound associated to the triggered first SL CSI report exceeds a latency threshold. (Chae: [244] Chae teaches that CSI reporting is done based on a target latency requirement, which suggests UE will not transmit a CSI report in the case of latency exceeding the target latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method to include cancelling a triggered first SL CSI report transmission when a latency bound associated to the triggered first SL CSI report exceeds a latency threshold.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a sidelink CSI acquision method for maintaining a better performed sidelink between UEs. 
Regarding claim 2, Chae teaches the method, as outlined in the rejection of claim 1.
Chae further teaches, wherein the latency threshold is a configured delay budget. (Chae: [244] teaches latency bound. Latency bound means latency budget and latency, by definition, is delay).
Regarding claim 3, Chae teaches the method, as outlined in the rejection of claim 2.
 wherein the configured delay budget is configured by RRC signaling (Chae: Claim 6 “the sidelink CSI reporting latency upper bound is received via a sidelink radio resource control message (RRC)”).
Regarding claim 4, Chae teaches the method, as outlined in the rejection of claim 1.
Chae further teaches, further comprising: subsequently, transmitting a second SL CSI report with newly measured CSI information upon completion of the first SL CSI report transmission. (Chae: [151] teaches transmission of periodic CSI reports, which means transmitting a second CSI report after a first CSI report).

Claims 5-7, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of WEI Chao et al US 20190036579, hereinafter Wei.
Regarding claims 5 and 13, Chae teaches, a method for a user equipment (UE) / a user equipment (UE), comprising: 
establishing, by the UE, a sidelink (SL) connection with a receiving UE in a wireless network (Chae: [221] teaches D2D communication establishment over a sidelink between UEs), 
performing SL measurements on the sidelink to obtain an SL channel state information (CSI) information including channel quality indicator (CQI) and/or ranking indicator (RI) (Chae: [249] teaches CSI measurement of reference signals on the sidelink for sidelink CSI, [268] teaches sidelink CSI includes CQI and RI),
generating a first SL CSI report based on the SL CSI information using a MAC control element (CE), wherein the first SL CSI report is transmitted or retransmitted when a CSI trigger is detected; (Chae: [79] and [244] “MAC CEs comprising a sidelink CSI reporting” teaches CSI reported using MAC-CE, [272] teaches CSI report is generated and transmitted based on a received configuration comprising CSI-reporting triggering indication, and other CSI information such as CSI reference signals etc.).
Chae does not expressly teach, performing an SL CSI report restriction process such that the receiving UE receives up-to-date CSI report.
However, in the same field of endeavor, Wei teaches, performing an SL CSI report restriction process such that the receiving UE receives up-to-date CSI report (Wei: [99] teaches UE uses a timer with a threshold time for CSI report restriction on subsequent CSI reporting (i.e. up-to-date CSI report). Wei’s invention relates to CSI reporting from a UE to a base station. However, the same technique can be applied to CSI reporting from a UE to another UE, as they both belong to the same technical field of channel state measurement and reporting).

This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced CSI reporting to advance and enhance the user experience with mobile communications (Wei: [2] and [6]).
Regarding claim 13, Chae further teaches, a user equipment (UE), comprising: a transceiver, and circuits (Chae: Fig. 15).
Regarding claim 14, Chae, in view of Wei, teaches the UE, as outlined in the rejection of claim 13.
Chae further teaches, wherein the restriction circuit cancels a triggered first SL CSI report transmission when a latency bound associated to the triggered first SL CSI report exceeds a latency threshold. (Chae: [244] Chae teaches that CSI reporting is done based on a target latency requirement, which suggests UE will not transmit a CSI report in the case of latency exceeding the target latency).
Regarding claim 15, Chae, in view of Wei, teaches the UE, as outlined in the rejection of claim 14.
wherein the latency threshold is a configured delay budget (Chae: [244] teaches latency bound. Latency bound means latency budget and latency, by definition, is delay related. Therefore, target latency bound teaches a defined delay budget).
Regarding claim 16, Chae, in view of Wei, teaches the UE, as outlined in the rejection of claim 15.
Chae further teaches, wherein the configured delay budget is configured by RRC signaling. (Chae: Claim 6 “the sidelink CSI reporting latency upper bound is received via a sidelink radio resource control message (RRC)”).
Regarding claim 17, Chae, in view of Wei, teaches the UE, as outlined in the rejection of claim 14.
Chae further teaches, further comprising: subsequently, transmitting a second SL CSI report with newly measured CSI information upon completion of the first SL CSI report transmission (Chae: [151] teaches transmission of periodic CSI reports, which means transmitting a second CSI report after a first CSI report).
Regarding claims 6 and 18, Chae, in view of Wei, teaches the method/UE, as outlined in the rejection of claims 5 and 13.
Chae does not expressly teach, wherein the SL CSI report restriction process involves: starting a prohibit timer upon transmission of the first SL CSI report; and prohibiting generating a second SL CSI report on MAC CE before the prohibit timer expires.
However, in the same field of endeavor, Wei teaches, wherein the SL CSI report restriction process involves: starting a prohibit timer upon transmission of the first SL CSI report; and prohibiting generating a second SL CSI report on MAC CE before the prohibit timer expires (Wei: [99] teaches UE uses a timer for CSI report restriction for the duration of the timer prohibiting an updated (i.e. a second) CSI report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method/UE to include that the SL CSI report restriction process involves starting a prohibit timer upon transmission of the first SL CSI report, and prohibiting generating a second SL CSI report on MAC CE before the prohibit timer expires.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced CSI reporting to advance and enhance the user experience with mobile communications (Wei: [2] and [6]).
Regarding claim 7, Chae, in view of Wei, teaches the method, as outlined in the rejection of claim 6.
further comprising: preparing the second SL CSI report on MAC CE based on latest SL CSI information upon expiration of the prohibiting timer; and transmitting the second SL CSI report to the receiving UE.
However, in the same field of endeavor, Wei teaches, further comprising: preparing the second SL CSI report on MAC CE based on latest SL CSI information upon expiration of the prohibiting timer; and transmitting the second SL CSI report to the receiving UE. (Wei: [100] teaches UE sends a second CSI after the (prohibition) timer expiry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method to include preparing the second SL CSI report on MAC CE based on latest SL CSI information upon expiration of the prohibiting timer, and transmitting the second SL CSI report to the receiving UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced CSI reporting to advance and enhance the user experience with mobile communications (Wei: [2] and [6]).
Regarding claim 10, Chae, in view of Wei, teaches the method, as outlined in the rejection of claim 5.
wherein the SL CSI report restriction process involves: starting a prohibit timer upon transmission of the first SL CSI report.
However, in the same field of endeavor, Wei teaches, wherein the SL CSI report restriction process involves: starting a prohibit timer upon transmission of the first SL CSI report (Wei: [99] teaches UE uses a timer with a threshold time for CSI report restriction on subsequent CSI reporting (i.e. up-to-date CSI report), prohibiting new data from being delivered to a PHY layer before the prohibit timer expires (Wei: [42], teaches, as also known in the art, that MAC data flows through PHY layer. Therefore, prohibiting new (MPDU) data will prohibit data being delivered to PHY).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method to include that the SL CSI report restriction process involves starting a prohibit timer upon transmission of the first SL CSI report, and prohibiting new data from being delivered to a PHY layer before the prohibit timer expires.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced CSI reporting to advance and enhance the user experience with mobile communications (Wei: [2] and [6]).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of WEI Wei, as applied to claims 5 and 13 above, and further in view of LUNTTILA TIMO et al WO 2011098670 A1, hereinafter Lunttila.
Regarding claims 8 and 19, Chae, in view of Wei, teaches the method/UE, as outlined in the rejection of claims 5 and 13.
Chae and Wei do not expressly teach, wherein the SL CSI report restriction process involves: prohibiting generating of a second SL CSI report before a success transmission of the first SL CSI report.
However, in the same field of endeavor, Lunttila teaches, wherein the SL CSI report restriction process involves: prohibiting generating of a second SL CSI report before a success transmission of the first SL CSI report (Lunttila: p.24, l.12-20, teaches second CSI report is not composed before an indication that first CSI report is correctly received by the base station. Lunttila’s invention, that is in relation to UE-to-BS, can be applied to the CSI reporting in UE-to-UE, as they both belong to the same technical field of channel state measurement and reporting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method/UE to include that the SL CSI report restriction process involves prohibiting generating of a second SL CSI report before a success transmission of the first SL CSI report.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of WEI Wei, as applied to claims 5 and 13 above, and further in view of YOSHIOKA, Shohei et al WO 2020230213 A1, hereinafter Yoshioka.
Regarding claim 11, Chae, in view of Wei, teaches the method, as outlined in the rejection of claim 5.
Wei further teaches, prohibiting new data from being delivered to a PHY layer in the fix numbered HARQ before an ACK is received corresponding to the first SL CSI report (Wei: [42], teaches, as also known in the art, that MAC data flows through PHY layer. It is also known in the art that MAC transmission uses HARQ processes (see Chae: [73]). Therefore, prohibiting new (MPDU) data will prohibit HARQ data being delivered to PHY).
Chae and Wei do not expressly teach, wherein the SL CSI report restriction process involves: assigning a fix numbered HARQ process to the first SL CSI report.
wherein the SL CSI report restriction process involves: assigning a fix numbered HARQ process to the first SL CSI report (Yoshioka: [44], teaches a fixed HARQ Process Number zero (HPN #0) is used for distinguishing SL CSI report); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae’s method to include that the SL CSI report restriction process involves assigning a fix numbered HARQ process to the first SL CSI report.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a technique for defining details of a request and a report of SL-CSI in a wireless communication system that supports inter-terminal direct communication, for enhanced device -to-device communication (Yoshioka: [5]-[7]).

Claims 12 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chae, in view of WEI Wei, as applied to claims 5 and 13 above, and further in view of HARRISON Robert et al US 20190141677, hereinafter Harrison.
Regarding claims 12 and 20, Chae, in view of Wei, teaches the method/UE, as outlined in the rejection of claims 5 and 13.
wherein the SL CSI report restriction process involves including in the first SL CSI report at least one reference elements comprising a version number of the first SL CSI report and/or a time stamp of the first SL CSI report.
However, in the same field of endeavor, Harrison teaches, wherein the SL CSI report restriction process involves including in the first SL CSI report at least one reference elements comprising a version number of the first SL CSI report and/or a time stamp of the first SL CSI report (Harrison: [233], teaches UE encodes CSI report with a redundancy version to allow for different CSI report transmission (i.e. report restriction). Harrison’s teaches CSI report from UE to base station. However, same concept can be applied to the UE-to-UE scenario, that belongs to the same technical field of channel state measurement and reporting (see Harrison [178]-[179]).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to acquire CSI feedback for NR where the transmission schemes can be dynamically selected for each new DL-SCH scheduling, by using the PUSCH, instead of the PUCCH, to carry CSI (Harrison: [118], [120]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, U.S. Publication No. 20210136731 - METHOD AND APPARATUS FOR HANDLING DEVICE-TO-DEVICE FEEDBACK TRANSMISSION IN A WIRELESS COMMUNICATION SYSTEM.
Zhao, U.S. Publication No. 20210385842 - METHODS EXECUTED BY USER EQUIPMENT AND USER EQUIPMENT.
GANESAN, Publication No. WO 2021090248 A1 - DETERMINING A RESOURCE FOR A CHANNEL STATE INFORMATION REPORT.
	Lee, Publication No. WO 2021030565 A1 - APPARATUS AND METHODS FOR NEW RADIO SIDELINK CHANNEL STATE INFORMATION ACQUISITION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472